47 F.3d 1170
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellant,v.Naomi DELGADO, Defendant-Appellee.
No. 94-3789.
United States Court of Appeals, Sixth Circuit.
Jan. 30, 1995.

Before:  KRUPANSKY, GUY and NORRIS, Circuit Judges.

ORDER

1
The government appeals the order granting defendant release on bond pending her appeal of her conviction of influencing a juror and tampering with grand jury witnesses and her sentence of twenty-one months in prison.  Defendant seeks affirmance of the district court's order.


2
To establish entitlement to release pending appeal, a person found guilty of an offense and sentenced to a term of imprisonment must show 1) by clear and convincing evidence, that he is not likely to flee or pose a danger to the safety of another person or the community, and 2) that the appeal is not for delay and raises a substantial question of law or fact likely to result in reversal, an order for new trial, a reduced sentence, or a sentence that does not include a term of imprisonment.  18 U.S.C. Sec. 3143(b);  United States v. Pollard, 778 F.2d 1177, 1181 (6th Cir.1985).  In order to grant the release of a defendant pending appeal, the district court must expressly find that 1) the defendant is not a risk of flight nor a danger, and 2) the appeal is not for delay and raises a substantial question.  United States v. Vance, 851 F.2d 166, 168 (6th Cir.), cert. denied, 488 U.S. 893 (1988);  United States v. Pollard, 778 F.2d at 1181.


3
In granting defendant's motion for release pending appeal, the district court found that she is not a risk of flight and does not pose a danger to herself or the community.  Following a limited remand for additional findings, the district court found that defendant's appeal raises substantial questions of law or fact.  Although the government disputes this finding, we cannot conclude at this time that the district court erred in granting release pending appeal.


4
It therefore is ORDERED that the order of the district court's order granting defendant release on bond pending appeal is affirmed.